         Case 6:19-cv-00523-ADA-JCM
            Case                     Document
                 7:19-cv-06181-VB Document 12 17   Filed
                                               Filed     06/05/20
                                                     05/26/20      Page
                                                                Page 1 of114
                                                                           of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
DAVID ROSENBERG, individually and on                          :
behalf of all others similarly situated,                      :
                            Plaintiff,                        :
                                                              :
                                                                  OPINION AND ORDER
v.                                                            :
                                                              :
                                                                  19 CV 6181 (VB)
CLIENT SERVICES, INC., and                                    :
JOHN DOES 1–25,                                               :
                            Defendants.                       :
--------------------------------------------------------------x

Briccetti, J.:

          Plaintiff David Rosenberg, individually and on behalf of all others similarly situated,

brings this action against Client Services, Inc. (“CSI”), and John Does 1–25, alleging violations

of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C §§ 1692 et seq.

          Now pending is CSI’s motion to dismiss the complaint pursuant to Rule 12(b)(6). (Doc.

#6). 1

          For the reasons set forth below, the motion is GRANTED.

          The Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. §

1692k(d).


                                               BACKGROUND

          In deciding the pending motion, the Court accepts as true all well-pleaded factual

allegations in the complaint and draws all reasonable inferences in plaintiff’s favor.



1
        By Order dated September 4, 2019, the Court instructed plaintiff to notify the Court
whether he would file an amended complaint in response to CSI’s motion to dismiss or rely on
the original complaint. (Doc. #8). The Order noted that if plaintiff elected not to file an
amended complaint, the Court would be unlikely to grant plaintiff a further opportunity to amend
the complaint. Plaintiff did not respond to the Court’s September 4 Order. Instead, he filed an
opposition to CSI’s motion to dismiss.

                                                         1
      Case 6:19-cv-00523-ADA-JCM
         Case                     Document
              7:19-cv-06181-VB Document 12 17   Filed
                                            Filed     06/05/20
                                                  05/26/20      Page
                                                             Page 2 of214
                                                                        of 14




       According to the complaint, CSI sent plaintiff a debt collection letter (the “letter”) dated

January 28, 2019. 2 The letter stated plaintiff owed $1,304.85 to Capital One Bank (USA), N.A.,

CSI’s client. The front side of the letter contains the notice required by 15 U.S.C. § 1692g(a)

(the “Validation Notice”). The Validation Notice states:

       Unless you notify our office within thirty (30) days after receiving this notice that
       you dispute the validity of this debt or any portion thereof, this office will assume
       this debt is valid. If you notify this office in writing within thirty (30) days from
       receiving this notice that you dispute the validity of this debt or any portion thereof,
       this office will obtain verification of the debt or obtain a copy of a judgment and
       mail you a copy of such judgment or verification. If you request of this office in
       writing within thirty (30) days after receiving this notice, this office will provide
       you with the name and address of the original creditor, if different from the current
       creditor.

(Doc. #7-1 at ECF 2). 3 The paragraph immediately below the Validation Notice states:

       Please note, we have many payment options that may meet your individual needs.
       If we are unable to arrange repayment, Capital One will send your account to an
       attorney in your state for possible legal action. Please note, no decision has been
       made to take legal action against you at this time. I want to help you avoid any
       possible legal action. Please call me at 877- 665-3303 for more information. I look
       forward to working with you to resolve this balance.

(the “Legal Action Notice”). (Id.).

       Plaintiff claims the language of the letter violates Sections 1692e(10), 1692e(2)(A), and

1692f because the Legal Action Notice inappropriately threatens imminent legal action if

plaintiff does not immediately pay the outstanding debt. Plaintiff further claims the language of



2
        In considering a motion to dismiss, “a district court may consider the facts alleged in the
complaint, documents attached to the complaint as exhibits, and documents incorporated by
reference in the complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir.
2010). Although the complaint states a copy of the letter is attached, there are no attachments.
Rather, CSI provided a copy of the letter along with its motion to dismiss. (Doc. #7-1). Because
plaintiff does not dispute that the copy of the letter attached to CSI’s submission is the letter he
received, the Court deems the letter incorporated by reference in the complaint.
3
        “ECF _” refers to page numbers automatically assigned by the Court’s Electronic Case
Filing system.

                                                  2
      Case 6:19-cv-00523-ADA-JCM
         Case                     Document
              7:19-cv-06181-VB Document 12 17   Filed
                                            Filed     06/05/20
                                                  05/26/20      Page
                                                             Page 3 of314
                                                                        of 14




the letter violates Section 1692g because the Legal Action Notice overshadows and contradicts

the language of the Validation Notice.

                                          DISCUSSION

I.     Standard of Review

       In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative

complaint under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). 4 First, a plaintiff’s legal conclusions and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements,” are not entitled

to the assumption of truth and are thus not sufficient to withstand a motion to dismiss. Id. at 678;

Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.

       To survive a Rule 12(b)(6) motion, the allegations in the complaint must meet a standard

of “plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544,

564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).




4
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.



                                                  3
      Case 6:19-cv-00523-ADA-JCM
         Case                     Document
              7:19-cv-06181-VB Document 12 17   Filed
                                            Filed     06/05/20
                                                  05/26/20      Page
                                                             Page 4 of414
                                                                        of 14




II.    Fair Debt Collection Practices Act

       CSI argues Sections 1692e, 1692e(2)(A), 1692e(10), 1692f, and 1692g were not violated

because the debt collection letter did not threaten imminent or immediate litigation.

       The Court agrees.

       A.      Legal Standard

       The purpose of the FDCPA is to “eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e). The Second Circuit has

“consistently interpreted the statute with these congressional objects in mind.” Avila v.

Riexinger & Assocs., LLC, 817 F.3d 72, 75 (2d Cir. 2016).

       Claims of FDCPA violations are evaluated under “an objective standard, measured by

how the ‘least sophisticated consumer’ would interpret the notice received from the debt

collector.” Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996). “[T]he test is how the least

sophisticated consumer—one not having the astuteness of a ‘Philadelphia lawyer’ or even the

sophistication of the average, everyday, common consumer—understands the notice he or she

receives.” Id. Still, the least sophisticated consumer is “presumed to possess a rudimentary

amount of information about the world and a willingness to read a collection notice with some

care.” Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993). “[C]ollection notices can be

deceptive if they are open to more than one reasonable interpretation, at least one of which is

inaccurate.” Id.

       Under this standard, a collection notice may violate the FDCPA when it is sufficiently

ambiguous to give rise to a reasonable, but inaccurate, interpretation. For purposes of assessing




                                                 4
      Case 6:19-cv-00523-ADA-JCM
         Case                     Document
              7:19-cv-06181-VB Document 12 17   Filed
                                            Filed     06/05/20
                                                  05/26/20      Page
                                                             Page 5 of514
                                                                        of 14




the validity of an FDCPA claim, a court should review a debt collection letter in its entirety.

McStay v. I.C. Sys., Inc., 308 F.3d 188, 191 (2d Cir. 2002). “[C]ourts have found collection

notices misleading where they employ formats or typefaces which tend to obscure important

information that appears in the notice.” Clomon v. Jackson, 988 F.2d at 1319. Accordingly,

courts analyze collection letters “from the perspective of a debtor who is uninformed, naive, or

trusting, but is making basic, reasonable and logical deductions and inferences.” Dewees v.

Legal Servicing, LLC, 506 F. Supp. 2d 128, 132 (E.D.N.Y. 2007).

       The Second Circuit has “made clear that in crafting a norm that protects the naive and the

credulous the courts have carefully preserved the concept of reasonableness.” McStay v. I.C.

Sys., Inc., 308 F.3d at 190–91. The least sophisticated consumer standard reflects the important

balance between the need to protect consumers from deceptive and abusive collection practices

and the need to protect debt collectors from liability based on unreasonable interpretations of

collection letters. Clomon v. Jackson, 988 F.2d at 1319–20. “Accordingly, FDCPA protection

does not extend to every bizarre or idiosyncratic interpretation of a collection notice and courts

should apply the standard in a manner that protects debt collectors against liability for

unreasonable misinterpretations of collection notices.” Easterling v. Collecto, Inc., 692 F.3d

229, 233–34 (2d Cir. 2012).

       When “an FDCPA claim is based solely on the language of a letter to a consumer, the

action may properly be disposed of at the pleadings stage.” De La Cruz v. Fin. Recovery Servs.,

Inc., 2019 WL 4727817, at *3 n.5 (S.D.N.Y. Mar. 28, 2019).

       B.      Section 1692e Claims

       CSI argues plaintiff has not plausibly alleged that the debt collection letter falsely

threatens imminent or immediate legal action such that Section 1692e has been violated.




                                                 5
      Case 6:19-cv-00523-ADA-JCM
         Case                     Document
              7:19-cv-06181-VB Document 12 17   Filed
                                            Filed     06/05/20
                                                  05/26/20      Page
                                                             Page 6 of614
                                                                        of 14




       The Court agrees.

               1.      Applicable Law

       Section 1692e prohibits the use of “false, deceptive, or misleading representation[s] or

means in connection with the collection of any debt,” and contains a non-exhaustive list of

sixteen proscribed acts. As relevant to this case, subsections (2)(A) and (10) prohibit,

respectively, “[t]he false representation of the character, amount, or legal status of any debt,” and

“[t]he use of any false representation or deceptive means to collect or attempt to collect any

debt.” “However, not every technically false representation by a debt collector amounts to a

violation of the FDCPA.” Bryan v. Credit Control, LLC, 954 F.3d 576, 582 (2d Cir. 2020).

Instead, “as a natural corollary to the least sophisticated consumer test, only material errors

violate Section 1692e.” Id. That is, “a false statement is only actionable under the FDCPA if it

has the potential to affect the decision-making process of the least sophisticated consumer.” Id.

       “Falsely suggesting that legal action was immediate, imminent, or urgent is actionable

under Section[]. . . 1692e(10).” Dewees v. Legal Servicing, LLC, 506 F. Supp. 2d at 134.

“[D]ebt collectors make no threat of imminent, immediate, or otherwise urgent action as a matter

of law where the debt collector states that legal action may follow and does nothing more to

suggest that the legal action would be immediate.” Id. at 135 (emphasis in original). Threat of

imminent, immediate, or urgent legal action can be found when “the collection letter include[s]

some language suggesting that legal action was imminent other than the mere statement that

legal action ‘may’ be taken and that the debt is currently due or past due.” Id. Accordingly, to

plausibly state a claim under the theory that defendant made a false threat of imminent legal

action, plaintiff must plausibly allege that (i) CSI made a threat of immediate or imminent action,

and (ii) CSI made such threat falsely. See Dewees v. Legal Services, 506 F. Supp. 2d 128, 135.




                                                  6
      Case 6:19-cv-00523-ADA-JCM
         Case                     Document
              7:19-cv-06181-VB Document 12 17   Filed
                                            Filed     06/05/20
                                                  05/26/20      Page
                                                             Page 7 of714
                                                                        of 14




                2.      Application

        The crux of plaintiff’s argument is that certain selectively read portions of the Legal

Action Notice threaten plaintiff with immediate legal action. Thus, plaintiff claims two lines of

the letter—“Please call me at 877-665-3303 for more information. I want to help you avoid any

possible legal action”—imply to the least sophisticated consumer that legal action is imminent.

(Compl. ¶¶ 32–33). Plaintiff further alleges “the mention of legal action at all by a debt collector

who [does not] own the debt is completely premature and [an] over exaggeration of the status of

the debt.” (Compl. ¶ 35). Moreover, plaintiff argues that “[t]he letter plainly says that if

payment arrangements are not made[,] the account will be sent for legal action.” (Doc. #10 (“Pl.

Mem.”) at ECF 10). Reading the letter reasonably and in its entirety, however, the Court

concludes plaintiff does not plausibly allege any part of it is false, deceptive, or misleading.

        First, plaintiff fails plausibly to allege CSI made a threat of imminent legal action. Even

if the letter can be read to threaten legal action at some point in the future, plaintiff has not

plausibly alleged that the least sophisticated consumer reading the notice with “a rudimentary

amount of information about the world and a willingness to read a collection notice with some

care,” would read the full letter as threatening immediate legal action. See Clomon v. Jackson,

988 F.2d at 1319.

        It is true the Legal Action Notice states legal action may take place: It says Capital One

“will send your account to an attorney”; it three times references “legal action”; and it offers a

phone number plaintiff can call “for more information.” (Doc. #7-1 at ECF 2). But read as a

whole, the Legal Action Notice does not threaten this action will be taken imminently or

immediately: The letter says that Capital One’s sending the account to an attorney is contingent

upon CSI and plaintiff not being able to arrange repayment; it twice labels the legal action as




                                                   7
       Case 6:19-cv-00523-ADA-JCM
          Case                     Document
               7:19-cv-06181-VB Document 12 17   Filed
                                             Filed     06/05/20
                                                   05/26/20      Page
                                                              Page 8 of814
                                                                         of 14




only “possible”; and, importantly, it states “no decision has been made to take legal action

against you at this time.” (Id.). Reading the Legal Action Notice in full, the Court fails to see—

and plaintiff does not plausibly plead—how the least sophisticated consumer could reasonably

believe legal action to be imminent if such action is not even certain to be taken. 5 “FDCPA

protection does not extend to [such a] bizarre [and] idiosyncratic interpretation of [the] collection

notice.” Easterling v. Collecto, Inc., 692 F.3d at 233–34.

        Moreover, even if the Legal Action Notice could be read to threaten immediate legal

action, plaintiff makes no allegation that such threat was false, deceptive, or misleading. Nor

does plaintiff argue the Legal Action Notice can “be reasonably read to have two or more

different meanings, one of which is inaccurate,” which could render the Legal Action Notice

deceptive. See Russell v. Equifax A.R.S., 74 F.3d at 35. Indeed, although plaintiff references

the “two or more different meanings” standard, plaintiff actually offers only one reading of the

language in the Legal Action Notice: “The letter plainly says that if payment arrangements are

not made[,] the account will be sent for legal action.” (Pl. Mem. at ECF 10). Even if this had

been properly alleged, such a reading omits the fact that it would be Capital One who would send

the account to an attorney for review before any actual legal action, if and after plaintiff and CSI

could not arrange repayment—a fact plaintiff acknowledges in his complaint. (See Compl. ¶

36).

        Second, plaintiff fails plausibly to allege CSI falsely represented “the character, amount,

or legal status” of the debt. Plaintiff alleges “the mention of legal action at all by a debt collector



5
        Although plaintiff’s argument here also appears to suggest a violation of 1692e(5), which
makes “[t]he threat to take any action that cannot legally be taken or that is not intended to be
taken,” plaintiff does not reference this subsection as being violated in either his complaint or his
brief. Even if plaintiff had invoked this subsection, however, his allegations fail plausibly to
plead a violation of 1692e(5).

                                                   8
      Case 6:19-cv-00523-ADA-JCM
         Case                     Document
              7:19-cv-06181-VB Document 12 17   Filed
                                            Filed     06/05/20
                                                  05/26/20      Page
                                                             Page 9 of914
                                                                        of 14




who [does not] own the debt is completely premature and [an] over exaggeration of the status of

the debt.” (Compl. ¶ 35). This allegation is wholly conclusory and misrepresents what the letter

actually says. The letter states that if payment cannot be arranged, Capital One—not CSI— will

send the account to an attorney for possible legal action, which plaintiff himself acknowledges.

(See Compl. ¶ 36). Furthermore, plaintiff fails to cite case law to support his contention that a

debt collector who does not own a debt cannot “mention” legal action or that such mention

renders false, deceptive, or misleading the legal status of a debt. A plaintiff’s legal conclusions

and “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements,” are not entitled to the assumption of truth and are thus not sufficient to withstand a

motion to dismiss. Ashcroft v. Iqbal, 556 U.S. at 678.

       Finally, plaintiff alleges CSI’s inclusion of a telephone number to call to avoid possible

legal action “overshadows the ability of the Plaintiff to send a dispute letter in response to the

initial communication since it implicitly threatens the consumer with legal action” in violation of

1692e. (Compl. ¶¶ 32–33, 41(b)). But plaintiff’s argument that inclusion of the phone number

implies “phone calls need to be made to avoid the ominous threat of imminent litigation,” (Pl.

Mem. at ECF 11), fails for the same reason as above: the letter read reasonably and in its

entirety does not indicate any legal action will be taken immediately. Moreover, the phone

number “merely encourages the debtor to communicate with the debt collection agency.” Foti v.

NCO Fin. Sys., Inc., 424 F. Supp. 2d 643, 665 (S.D.N.Y. 2006).

       Simply put, plaintiff has not plausibly alleged that any representation in the letter is false,

misleading, or deceptive. Accordingly, plaintiff’s Section 1692e, 1692e(2)(A), and 1682e(10)

claims must be dismissed.




                                                  9
     Case 6:19-cv-00523-ADA-JCM
        Case                     Document
             7:19-cv-06181-VB Document 12 17   Filed
                                           Filed     06/05/20
                                                 05/26/20      Page
                                                            Page    1014
                                                                 10 of of 14




       C.      Section 1692f Claim

       Section 1692f states that a “debt collector may not use unfair or unconscionable means to

collect or attempt to collect any debt,” and sets forth a list of eight non-exhaustive subsections

listing certain practices that violate the section. Section 1692f “allows the court to sanction

improper conduct that the FDCPA fails to address specifically.” Foti v. NCO Fin. Sys., Inc., 424

F. Supp. 2d at 667.

       Here, plaintiff does not allege any improper acts listed within Section 1692f. Instead,

plaintiff claims Section 1692f is violated because CSI “impl[ied] immediate legal action when no

attorney even had control of the account.” (Compl. ¶ 51). Because the Section 1692f claim is

based on the same alleged misconduct on which the Section 1692e claim is based—that is, the

letter implied immediate legal action—such misconduct is not “unfair” or “unconscionable”

within the meaning of Section 1692f for the same reasons as stated above. See De La Cruz v.

Fin. Recovery Servs., Inc., 2019 WL 4727817, at *7 (“[I]f Defendant’s collection letter is not

‘misleading’ within the meaning of Section 1692e, it is not ‘unfair’ or ‘unconscionable’ within

the meaning of Section 1692f.”).

       Accordingly, plaintiff’s 1692f claim must also be dismissed.

       D.      Section 1692g Claim

       Finally, CSI argues plaintiff does not plausibly allege the Legal Action Notice

overshadows the Validation Notice.

       The Court agrees.

               1.      Applicable Law

       Section 1692g requires a debt collector to communicate certain information to a debtor

when attempting to collect a debt, including the amount of the debt, the name of the creditor to




                                                 10
     Case 6:19-cv-00523-ADA-JCM
        Case                     Document
             7:19-cv-06181-VB Document 12 17   Filed
                                           Filed     06/05/20
                                                 05/26/20      Page
                                                            Page    1114
                                                                 11 of of 14




whom the debt it owed, and a statement that the consumer has thirty days after receipt of the

notice to dispute the validity of the debt. See 15 U.S.C. § 1692g(a).

       Not only must the debt collector communicate this required information to the debtor, it

must also convey it clearly. See Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d

Cir. 2008). A validation notice is legally insufficient “if that notice is overshadowed or

contradicted by other language in communications to the debtor.” Id.; see also 15 U.S.C. §

1692g(b) (“Any collection activities and communication during the 30-day period may not

overshadow or be inconsistent with the disclosure of the consumer’s right to dispute the debt or

request the name and address of the original creditor.”). “A notice overshadows or contradicts

the validation notice if it would make the least sophisticated consumer uncertain as to her rights.”

Jacobson, 516 F.3d at 90. Thus, a debt collector violates the Act if its communication is

“reasonably susceptible to an inaccurate reading” of the required message. Russell v. Equifax

A.R.S., 74 F.3d at 35.

       Although “a debt collector is, as a general matter, entitled to demand immediate payment

of a debt, and to threaten further action in the event of non-payment,” Jacobson v. Healthcare

Fin. Servs., Inc., 516 F.3d at 91, the FDCPA is violated when a letter asks for immediate

payment without explaining its demand does not override the consumer’s rights under Section

1692g. See Savino v. Comput. Credit, Inc., 164 F.3d 81, 86 (2d Cir. 1998) (FDCPA violated

when letter “ask[ed] for immediate payment without also explaining that its demand did not

override the consumer’s rights under Section 1962g to seek validation of the debt” within thirty

days). In other words, “[e]ven if a debt collector conveys the required information [pursuant to

1692g(a)], the collector nonetheless violates the Act if it conveys that information in a confusing




                                                11
     Case 6:19-cv-00523-ADA-JCM
        Case                     Document
             7:19-cv-06181-VB Document 12 17   Filed
                                           Filed     06/05/20
                                                 05/26/20      Page
                                                            Page    1214
                                                                 12 of of 14




or contradictory fashion so as to cloud the required message with uncertainty.” DeSantis v.

Comput. Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001).

       Courts have found that when a letter “demands immediate payment of [a] debt, or

threatens adverse consequences in the event the debt is not paid within 30 days of receipt” of the

letter, the validation notice may be overshadowed. See Rumpler v. Phillips & Cohen Assoc.,

Ltd., 219 F. Supp. 2d 251, 259 (E.D.N.Y. 2002) (emphasis in original) (collecting cases).

However, courts have also found that absent such threats, a collection letter does not overshadow

the validation notice. See id. (validation notice not overshadowed by inclusion of language, “it is

not in your best interest to neglect this account any further. . . . immediately contact our office at

the above telephone number”); Spira v. Ashwood Fin., Inc., 358 F. Supp. 2d 150, 154, 159

(E.D.N.Y. 2005) (validation notice not overshadowed by following statement: “It is our intent to

pursue collection of this debt through every means available to us. . . . You may either send your

payment in full . . . or you must call 1-800-851-5736 at once.”). Language that “merely advise[s]

Plaintiff that in the event that she did not pay the debt or dispute it, Defendant may avail itself of

any of its legal options” does not violate 1692g. Id. at 159.

       Relevant factors to consider in determining whether a consumer’s Section 1692g rights

are properly laid out in the validation notice are whether different parts of the letter appear on

different sides of the page or in different typeface. See Reynolds v. Caine & Weiner Co., 2018

WL 5928123, at *5 (E.D.N.Y. Nov. 13, 2018).

               2.      Application

       Here, the Validation Notice, the sufficiency of which plaintiff does not dispute, is

followed immediately by the allegedly overshadowing Legal Action Notice. The Validation

Notice provides plaintiff notice of his rights under section 1692g. Those rights “appear on the




                                                  12
     Case 6:19-cv-00523-ADA-JCM
        Case                     Document
             7:19-cv-06181-VB Document 12 17   Filed
                                           Filed     06/05/20
                                                 05/26/20      Page
                                                            Page    1314
                                                                 13 of of 14




same page in the same size and typeface as the allegedly overshadowing language.” Reynolds v.

Caine & Weiner Co., 2018 WL 5928123, at *5. Accordingly, the format and typeface do not

misleadingly “obscure important information that appears in the notice.” Clomon v. Jackson,

988 F.2d at 1319.

       Even though the Legal Action Notice states possible legal action may be taken if

repayment cannot be arranged and provides plaintiff a telephone number to call for more

information, plaintiff does not plausibly allege that any language in the Legal Action Notice

“overshadows” the Validation Notice. As discussed above, plaintiff does not plausibly allege the

Legal Action Notice demands immediate payment. Nor does the Legal Action Notice threaten

adverse consequences if the debt is not paid within thirty days. See Rumpler v. Phillips & Cohen

Assocs., Ltd., 219 F. Supp. 2d at 259. Moreover, the letter does not contain any deadline that

could arguably have confused the consumer as to the thirty-day dispute period. See id.

       Rather, read as a whole, the letter properly informs plaintiff of his right to dispute the

validity of the debt within thirty days, informs plaintiff that CSI can provide different payment

options to plaintiff, and warns plaintiff of the consequences of failing to arrange repayment.

“Simply put, this request for payment is not confusing or contradictory such that the least

sophisticated consumer would be unclear that [he] had thirty days to dispute the validity of the

debt.” Rumpler v. Phillips & Cohen Assocs., Ltd., 219 F. Supp. 2d at 259. Thus, this claim

must be dismissed.




                                                 13
    Case 6:19-cv-00523-ADA-JCM
       Case                     Document
            7:19-cv-06181-VB Document 12 17   Filed
                                          Filed     06/05/20
                                                05/26/20      Page
                                                           Page    1414
                                                                14 of of 14




                                       CONCLUSION

      The motion to dismiss is GRANTED.

      The Clerk is instructed to terminate the motion (Doc. #6) and close this case.

Dated: May 26, 2020
       White Plains, NY

                                            SO ORDERED:



                                            ____________________________
                                            Vincent L. Briccetti
                                            United States District Judge




                                              14
